United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.H., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
NATIONAL GUARD, Cullman, AL Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-308
Issued: July 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2008 appellant filed a timely appeal from the August 8, 2008 Office of
Workers’ Compensation Programs’ decision which found that his hearing loss was not ratable.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over this issue.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he is
entitled to a schedule award for his hearing loss.
FACTUAL HISTORY
On February 22, 2008 appellant, a 59-year-old surface maintenance mechanic supervisor,
filed an occupational disease claim alleging that exposure to noise during his federal
employment caused hearing loss, ringing and some difficulty with speech communication. He
first realized that he had a hearing loss and that it was caused or aggravated by his federal
employment on April 30, 2002. Appellant did not stop work.

Appellant submitted audiograms dated October 9, 1991, a copy of his application for
federal employment, and air sample environmental studies. In a February 21, 2008 statement, he
described his duties and exposure to noise during the course of his federal employment
commencing February 24, 1974. Appellant stated that he remained exposed to hazardous noise
at work. The Office received an August 6, 2002 audiogram from Sue Abel, an audiologist, who
noted that the right ear showed normal hearing sloping to a mild high-frequency loss and that the
left ear showed normal hearing sloping to a moderate-mixed loss and recommended that
appellant see a doctor. A December 6, 2006 audiogram performed on behalf of Dr. Ernest J.
Prochazka, Board-certified in preventative and occupational medicine, showed hearing
thresholds of 10, 10, 25 and 55 on the left and 10, 10, 10 and 20 on the right.
On May 23, 2008 the Office referred appellant, together with a statement of accepted
facts, a set of questions and the medical record, to Dr. Dennis G. Pappas, a Board-certified
otolaryngologist, for otologic examination and audiological evaluation.
On June 26, 2008 Dr. Pappas described appellant’s history of injury and treatment, and
performed an otologic evaluation. Audiometric testing was conducted on June 26, 2008. The
audiometric testing at the frequency levels of 500, 1,000, 2,000 and 3,000 revealed the
following: right ear 10, 0, 0 and 15 decibels; left ear 10, 5, 5 and 55 decibels. Dr. Pappas
determined that, at the beginning of his federal employment, appellant’s hearing was normal. He
compared appellant’s audiometric findings to those at the beginning of his exposure and opined
that appellant’s sensorineural loss was in excess of what would normally be predicated on the
basis of presbycusus. Dr. Pappas opined that appellant’s workplace exposure was of sufficient
intensity to cause the hearing loss in question. He opined that appellant sustained bilateral noiseinduced high frequency sensorineural hearing loss and recommended hearing aids. Dr. Pappas
indicated that appellant’s sensorineural hearing loss was due to noise exposure encountered in
his federal employment. He advised that appellant had no ratable impairment on the right or the
left.
On August 5, 2008 an Office medical adviser reviewed the June 26, 2008 report and
audiometric tests obtained by Dr. Pappas to find that appellant’s hearing loss was ratable for
schedule award purposes. Under the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed. 2001) (A.M.A., Guides), appellant had no permanent impairment
due to his accepted hearing loss. The Office medical adviser concurred with Dr. Pappas that
appellant’s hearing loss was not severe enough to be ratable for schedule award purposes.
In a decision dated August 8, 2008, the Office accepted appellant’s claim for bilateral
sensorineural hearing loss. It found that appellant’s hearing loss was not severe enough to be
ratable for purposes of a schedule award.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
1

5 U.S.C. §§ 8101-8193.

2

the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides (5th ed. 2001), has been adopted by the Office
for evaluating schedule losses and the Board has concurred in such adoption.2
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second
(cps), the losses at each frequency are added up and averaged. Then, the fence of 25 decibels is
deducted because, as the A.M.A., Guides points out, losses below 25 decibels result in no
impairment in the ability to hear everyday speech under everyday conditions. The remaining
amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The
binaural loss is determined by calculating the loss in each ear using the formula for monaural
loss; the lesser loss is multiplied by five, then added to the greater loss and the total is divided by
six to arrive at the amount of the binaural hearing loss. The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.3
ANALYSIS
The Board notes that the Office accepted appellant’s claim for bilateral sensorineural
hearing loss. However, it found that the extent of hearing loss was not ratable for schedule
award purposes.
The Office referred appellant to Dr. Pappas who examined appellant on June 26, 2008
and obtained an audiogram. Dr. Pappas advised that appellant’s hearing loss was employment
related but was not ratable for schedule award purposes. On August 5, 2008 an Office medical
adviser reviewed the medical evidence from Dr. Pappas and applied the Office’s standardized
procedures to the audiogram. Testing for the left ear at the frequency levels of 500, 1,000, 2,000
and 3,000 cps revealed decibel losses of 10, 5, 5 and 55 respectively. These decibel losses were
totaled at 75 decibels and were divided by 4 to obtain the average hearing loss of 18.75 decibels.
This average loss was then reduced by 25 decibels (25 decibels being discounted as discussed
above) to equal zero which was multiplied by the established factor of 1.5 to compute a zero
percent hearing loss in the left ear. Testing for the right ear at the frequency levels of 500, 1,000,
2,000 and 3,000 cps revealed decibel losses of 10, 0, 0 and 15 respectively. These decibel losses
total 25 decibels and when divided by 4 result in an average hearing loss of 6.25 decibels. This
average loss when reduced by 25 decibels (25 decibels being discounted as discussed above)
equals zero which when multiplied by the established factor of 1.5 to equals zero percent hearing
loss in the right ear. Therefore, appellant’s hearing loss is not ratable for purposes of a schedule
award. The Board finds that the Office medical adviser properly applied the relevant standards
of the A.M.A., Guides to determine that appellant has no ratable hearing loss to either ear.
2

R.D., 59 ECAB ___ (Docket No. 07-379, issued October 2, 2007); Bernard Babcock, Jr., 52 ECAB 143 (2000).

3

E.S., 59 ECAB ___ (Docket No. 07-1587, issued December 10, 2007); Donald Stockstad, 53 ECAB 301 (2002),
petition for recon. granted (modifying prior decision), Docket No. 01-1570 (issued August 13, 2002).

3

On appeal, appellant disagreed with the denial of his claim for a schedule award and
contends that the audiometric results from his physicians were not utilized. However, these
audiograms are not as recent as the audiogram performed for Dr. Pappas. Moreover, the tests
were not certified by a physician as accurate4 nor indicate a ratable hearing loss.5 The most
recent audiogram provided by appellant, the December 6, 2006 test performed for Dr. Prochazka,
is also not ratable for schedule award purposes.6
The schedule award provision of the Act provides for compensation to employees
sustaining permanent impairment from loss of use of specified members of the body.7 The
medical evidence does not establish that appellant’s hearing loss is ratable for schedule award
purposes.
CONCLUSION
The Board finds that the weight of the medical evidence does not establish a ratable
hearing loss causally related to noise exposure in federal employment.

4

The Board has held that, if an audiogram is prepared by an audiologist, it must be certified by a physician as
being accurate before it can be used to determine the percentage of hearing loss. Joshua A. Holmes, 42 ECAB 231,
236 (1990).
5

See supra note 3. For a hearing loss to be ratable under the Office’s standardized formula, the hearing losses at
the frequencies of 500, 1,000, 2,000 and 3,000 cps must total more than 100 decibels since the losses at these
frequencies are added and averaged, with the fence of 25 decibels being deducted from the average. If the average
is 25 decibels or less, then the total will be zero, or less, once the 25 decibel fence is subtracted.
6

See id. Testing for the left ear at the relevant frequencies revealed decibel losses of 10, 10, 25 and 55. These
decibel losses totaled 100, which when divided by 4 to obtain the average, equates to an average hearing loss of 25
decibels. This average loss is reduced by the fence of 25 decibels to equal zero. Testing for the right ear at the
relevant frequencies revealed decibel losses of 10, 10, 10 and 20. These decibel losses totaled 50, which when
divided by 4 results in an average, equates to 12.5 decibels. This average loss is reduced by the fence of 25 decibels
to equal -12.5. This does not support a ratable hearing loss under the relevant standards of the A.M.A., Guides.
7

5 U.S.C. § 8107(c).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 8, 2008 is affirmed.
Issued: July 24, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

